888 F.2d 127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael HOUSTON, Plaintiff-Appelleev.UNITED STATES of America, Defendant-Appellant
No. 88-2093.
United States Court of Appeals, Sixth Circuit.
Oct. 25, 1989.

Before MERRITT, Chief Judge, KRUPANSKY, Circuit Judge, and ENGEL, Senior Circuit Judge.

ORDER

1
The United States as appellant, with the consent of Michael Houston, through his attorney, Thomas A. Klug, has moved for a waiver of filing briefs and disposition of the case without oral argument on the grounds that the instant case is in all material ways identical with the case of Planned Investment, Inc. v. United States (6th Cir., No. 88-1668), decided and filed August 10, 1989.  Upon the representation of Gary R. Allen, Chief of the Appellate Section of the Tax Division, that the parties consent to this disposition of the case,


2
Accordingly, it is ORDERED that the judgment of the District Court be reversed and the case remanded for further proceedings.